Elbert, J.
There may be some question touching the sufficiency of the petition for a writ of certiorari upon which the district court reviewed the proceedings before the justice. No objection, however, is made by counsel, and we do not consider it.
The rule prescribed by section 267, General Statutes, page 187, for the service of summons upon corporations, is plain. The language is: “In suits against any corporation summons shall be served in that county where the principal office of the corporation is kept, or its principal business carried on.” * * * The object of the requirement was to prevent the abuses arising from service upon irresponsible subordinates, and to secure it upon some one of the principal officers of the corporation charged with the management of its affairs. Its propriety is obvious. It prescribes not only a general, but an exclusive, rule, and, being subsequent in date, it must be taken as repealing by implication section 13 of the justice act, in so far as it prescribes another and different service. Under this section, for the purpose of service of summons, a defendant corporation is to be found only in the county where the principal office of the corporation is kept, or its principal business carried on, subject to the exceptions named in the section. In the case at bar the justice acquired no jurisdiction by the service on Davis, the local agent of the defendant company, and the district court erred in affirming the judgment. The judgment of the court below must be reversed.

Reversed.